UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-1990


WESTMORELAND COAL COMPANY,

                     Petitioner,

              v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; CALVIN R. CLYBURN,

                     Respondents.



On Petition for Review of an Order of the Benefits Review Board. (15-0331-BLA)


Submitted: April 20, 2017                                         Decided: April 26, 2017


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul E. Frampton, Sarah E. Smith, BOWLES RICE LLP, Charleston, West Virginia, for
Petitioner. M. Patricia Smith, Solicitor of Labor, Maia S. Fisher, Associate Solicitor, Gary
K. Stearman, Counsel for Appellate Litigation, Michelle S. Gerdano, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C.; Timothy C. MacDonnell, Gabriella E.
Alonso, Student Caseworker, Black Lung Legal Clinic, WASHINGTON AND LEE
UNIVERSITY SCHOOL OF LAW, Lexington, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Westmoreland Coal Company seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s award of black lung benefits

pursuant to 30 U.S.C. §§ 901-944 (2012). Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without reversible error.

Accordingly, we deny the petition for review for the reasons stated by the Board.

Westmoreland Coal Co. v. Dir., Office of Workers’ Comp. Programs, No. 15-0331-BLA

(B.R.B. June 30, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                            2